Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
Status of Claims
This action is in reply to RCE, amendments and arguments filed February 5, 2021.
Claims 65, 77, and 82 have been amended. Claims 1-64, 67-70, 79-81, and 84 have been cancelled. Claims 85 and 86 are new. Claims 65-66, 71-78, 82-83, and 85-86 are currently pending and have been examined.

Response to Arguments
103 rejection: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered but are not persuasive.
The Applicant argues (p. 13) that US 20160140555 A1 (Scipioni) does not teach third party device providing quotes associated with cash transaction request. The Examiner disagrees, Scipioni discloses “a service provider server may maintain and 
The Applicant also argues (p. 13-14) that US 20130151418 A1 (Licciardello) reference does not teach the safe transaction exchange location clause. Due to substantive amendments and RCE filing, the search was updated. A new reference was found that teaches the safe transaction exchange location clause. The new reference is applied to the claims in the updated 103 rejection below.
Due to the RCE filing and substantive amendments, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 65, 66, 71-78, 82, 83, 85, and 86.

Claim Interpretation
The claims are replete with intended use. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional 
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language.
The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.
The following claim phrases are intended use:
The following claim phrases are intended use:
Claims 65, 77, and 82 “a suggested safe location for a party associated with the withdrawer computing device and the party associated with the first depositor computing device to meet to perform the cash withdrawal”. This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an of a party associated with the withdrawer computing device and the party associated with the first depositor computing device, wherein the parties meet and perform the cash withdrawal at the suggested safe location”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65-66, 71-74, 76-78, 82, 85, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160140521 A1 (Trivedi) in view of US 20160140555 A1 (Scipioni) in view of NPL: http://www.safetradestations.com/ (Safetradestations) in further view of US 20160078416 A1 (DeLuca).
As per claims 65, 77, and 82, Trivedi teaches,
a global positioning system receiver (¶ [0007]), at least one processor (¶ [0038]), a memory having stored thereon program instructions executable by the at least one processor to perform the following operations (¶ [0038]),
determining, using the global positioning system  receiver, a location of the computing device (¶ [0007]),
sending, by the first computing device to an application server device, a cash transaction request having an associated maximum broadcast radius that is centered upon the location of the first computing device, wherein the cash transaction request is for a cash exchange of an amount of physical cash (FIG. 5, item 504, ¶ [0102]-[0103]),
obtaining, by the first computing device, an acceptance of the first quote (FIG. 5, item 512, ¶ [0107]),
sending, by the first computing device to the application server device, a notification of the acceptance of the first quote (FIG. 5, item 512, ¶ [0107]),
(iii) displaying, by the first computing device, a map indicating the location of the first computing device (FIG. 6, item 613, ¶ [0113]) and a suggested safe location for a party associated with the first computing device and the party associated with the second computing device (¶ [0102]-[0104]) to meet to perform the cash exchange (¶ [0103]-[0104], FIG. 6, item 613, ¶ [0106]).
receiving, by the withdrawer computing device, an indication that a first party associated with the depositor computing device has provided the amount of physical cash to a party associated with the withdrawer computing device” (¶ [0111]),
transmitting, by the withdrawer computing device to the application server device, confirmation that the cash withdrawal has been completed” (¶ [0111]),
Trivedi does not explicitly teach, however, Scipioni teaches,
receiving, by the first computing device from the application server device, a first quote for the cash exchange and a second quote for the cash exchange, wherein the first quote is an offer involving a second computing device located within the maximum broadcast radius and sent to the application server device by the second computing device (¶ [0085]) in response to receiving the cash transaction request (¶ [0017]-[0018]), wherein the first quote includes a first non-zero transaction fee (FIG. 3, items 306, 308, ¶ [0068]) requested by a party associated with the second computing device to participate in the cash exchange (¶ [0085]),
wherein the second quote is an offer involving a third computing device located within the maximum broadcast radius and sent to the application server device by the third computing device (¶ [0020], [0024], [0040], [0050]-[0052]) in response to receiving the cash transaction request (¶ [0017]-[0018]), wherein the second quote includes a second non-zero transaction fee (FIG. 3, items 306, 308, ¶ [0068], ¶ [0016]) requested by a party associated with the third computing device to participate in the cash exchange (¶ [0085] ¶ [0024]),
displaying, by the first computing device, the first quote and the second quote (¶ [0018]),
Scipioni teaches that quotes for a cash exchange can be provided to a user and the user can select one of the quotes. Furthermore, Scipioni teaches suggesting a safe location for the exchange, wherein the exchange is at a government facility. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the physical cash exchange system of Trivedi the ability for the system to display quotes on the user’s device for the exchange as in Scipioni because the claimed invention is merely a combination of old elements and in the combination 
Safetradestations teaches,
wherein the suggested safe location is a government facility that is different from a location of the party associated with the second computing device (pp. 1-2).
Safetradestations teaches that a safe location for the exchange such as a police station (a government location). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the physical cash exchange system of Trivedi the ability for the system to provide a safe government location that is different than the location of the seller/second computer as in Safetradestations because the claimed invention is merely a combination of old elements and in the combination the old elements would perform the same function as they would separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination so that users could find a safe location to transfer funds.
DeLuca teaches,
after sending the notification of the acceptance of the quote, (i) receiving, by the first computing device, an image of a party associated with the second computing device (¶ [0061]-[0062] which teaches that after notification is sent for 
(ii) displaying, by the first computing device, the image of the party associated with the second computing device (¶ [0061]-[0062]).
wherein the withdrawer electronic funds account is debited by the amount of physical cash and the first non-zero cash withdrawal fee and the depositor electronic funds account is credited by the amount of physical cash and the first non-zero cash withdrawal fee at least partially in response to the confirmation that the cash withdrawal has been completed” (¶ [0036]).
Deluca teaches that after the quote has been accepted, a picture of the party that supplied the quote can be received and then displayed on the device of the user. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the peer-to-peer cash withdrawal system of Trivedi and Scipioni with the display of an image of the party providing the quote of DeLuca. One of ordinary skill in the art would have recognized that the inclusion of an image of the second party of Deluca would produce the predictable result of helping a requestor feel more comfortable with the cash exchange as disclosed in Trivedi, Scipioni.

	As per Claim 66, combination of Trivedi, Scipioni, Safetradestations, and DeLuca teach all the limitations of claim 65. Trivedi also teaches,
after sending the notification of the acceptance of the first quote (FIG. 5, item 512, ¶ [0107]), 
receiving, by the first computing device, the location of the party associated with the second computing device (FIG. 6, item 613, ¶ [0113]),
displaying by the first computing device, a map indicating both the location of the party associated with the second computing device (FIG. 6, item 613, ¶ [0113]).

As per Claim 71, combination of Trivedi, Scipioni, Safetradestations, and DeLuca teach all the limitations of claim 65. Trivedi also teaches,
	wherein the first computing device and the second computing device are mobile wireless computing devices. (¶ [0036])

As per Claim 72, combination of Trivedi, Scipioni, Safetradestations, and DeLuca teach all the limitations of claim 65. DeLuca also teaches,
wherein the cash transaction request specifies an expiration time of the cash transaction request beyond which the cash transaction request is no longer valid. (See ¶ [0024]).
Deluca teaches that the user can indicate a time window, or expiration time, during which the user would like to meet the depositing user. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the peer-to-peer cash withdrawal system of Trivedi with the inclusion of an expiration time beyond which the request is no longer valid as taught in DeLuca. One of ordinary skill in the art at the effective filing date of the invention would have recognized that the base technique for a cash transaction request to a plurality of users as 

As per Claim 73, combination of Trivedi, Scipioni, Safetradestations, and DeLuca teach all the limitations of claim 65. Trivedi also teaches,
receiving, by the first computing device, a rating for the cash exchange (¶ [0112]),
transmitting, by the first computing device to the application server device, the rating for the cash exchange (¶ [0112]).

As per Claim 74, combination of Trivedi, Scipioni, Safetradestations, and DeLuca teach all the limitations of claim 65. Trivedi also teaches,
wherein the first computing device is a withdrawer computing device (¶ [0102]),
wherein the second computing device is a depositor computing device, (¶ [0110], [0045])
wherein the cash transaction request is a cash withdrawal request for a cash withdrawal of the amount of physical cash (FIG. 5, item 504, ¶ [0102]).


wherein the first computing device is a depositor computing device (¶ [0024]),
wherein the second computing device is a receiver computing device (¶ [0025]),
wherein the cash transaction request is a cash deposit request for a cash deposit of the amount of physical cash (¶ [0024]-[0025]).
Deluca teaches that the cash transaction request can similarly be to deposit money just as it can be to withdraw money. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the peer-to-peer cash withdrawal system of Trivedi with option to deposit cash in a cash transaction request as taught in DeLuca. One of ordinary skill in the art at the effective filing date of the invention would have recognized that the base technique for a cash transaction request to a plurality of users as disclosed in Trivedi is comparable to a cash transaction request to a mobile ATM as taught in DeLuca and that the inclusion of an option to deposit money in the cash transaction request as taught in DeLuca could improve the technique described in Trivedi in the same way; namely, that the cash exchange could involve another option to deposit money instead of only being able to withdraw money.

As per claim 78, combination of Trivedi, Scipioni, Safetradestations, and DeLuca teach all the limitations of claim 77. Trivedi also teaches,
	wherein the operations further comprise after sending the notification of the acceptance of the first quote, (i) receiving a location of the party associated with the first other computing device, (¶ [0109]) and (ii) displaying a map indicating the location of the party associated with the first other computing device. (¶ [0106], [0109]).

As per claim 85, combination of Trivedi, Scipioni, Safetradestations, and DeLuca teach all the limitations of claim 65. Trivedi also teaches,
wherein the first quote includes a distance from the location of the first computing device to a location of the second computing device (¶ [0104]).

As per claim 86, combination of Trivedi, Scipioni, Safetradestations, and DeLuca teach all the limitations of claim 65. DeLuca also teaches,
wherein the first quote includes an elapsed time since the application server device received the first quote from the second computing device (¶ [0012]).
Deluca teaches that the funds are debited from the first withdrawing user’s account and credited to the second depositing user’s account. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the peer-to-peer cash withdrawal system of Trivedi and Scipioni with the functionality required to debit and credit respective parties to the transaction as taught in DeLuca. One of ordinary skill in the art at the effective filing date of the invention would have recognized that without a system in place to debit and credit the respective .

Claims 75 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi in view of Scipioni in view of Safetradestations in view of DeLuca and further in view of US 20030229548 A1 (Kakuta).
As per claims 75 and 83, combination of Trivedi, Scipioni, Safetradestations, and Deluca teach all the limitations of claims 74 and 82. Trivedi also teaches,
wherein the withdrawer computing device is associated with a withdrawer electronic funds account, (¶ [0073]),
wherein the depositor computing device is associated with a depositor electronic funds account, and (¶ [0074]).
Combination of Trivedi, Scipioni, Safetradestations, and Deluca do not explicitly teach, however, Kakuta teaches,
wherein obtaining the acceptance of the quote is based on the withdrawer electronic funds account containing a value greater than or equal to the amount of physical cash and the transaction fee. (¶ [0020], [0033]).
Kakuta teaches that before the transaction request can proceed the account of the requestor is checked to make sure that the account has enough money to cover the withdrawal request. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the confirmation of necessary funds in the withdrawer’s account as taught in Kakuta with the cash transaction request system 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692